 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        No. 2:13-cr-0190 MCE DB
12                       Plaintiff/Respondent,
13           v.                                        ORDER
14    SHANNTAYE EBONY HICKS,
15                       Defendant/Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct her sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 8, 2019, (ECF No. 78) are

28                ADOPTED in full;
                                                       1
 1          2. Movant’s motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. §
 2   2255 (ECF No. 73) is DENIED;
 3          3. The Government’s Motion to Dismiss (ECF No. 77) is DENIED as moot;
 4          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253; and
 6          5. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-2430
 7   MCE DB.
 8          IT IS SO ORDERED.
 9    Dated: March 28, 2019
10
11
12
13
14
15
16
     DLB:9/hick0190.801.vac
17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
